UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6347



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNEY FREEMAN, a/k/a Johnny Freeman, a/k/a
Johnny, a/k/a Mr. J, a/k/a J,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-88-76, CA-97-409)


Submitted:   May 16, 2002                   Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johney Freeman, Appellant Pro Se.     Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johney Freeman seeks to appeal the district court’s order

denying his motion to reconsider under Fed. R. Civ. P. 60(b) the

denial of his 28 U.S.C.A. § 2255 (West Supp. 2001) motion.      We

dismiss the appeal for lack of jurisdiction because Freeman’s

notice of appeal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment, when the United States is a party, to note

an appeal, see Fed. R. App. P. 4(a)(1), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6). This appeal period

is “mandatory and jurisdictional.”   Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

November 30, 2001. Freeman’s notice of appeal was filed on February

8, 2002, under Houston v. Lack, 487 U.S. 266 (1988).       Because

Freeman failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we deny a certificate

of appealability and dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED


                                2